DETAILED ACTION
Response to Arguments
Applicant's arguments filed 06 NOV 22 have been fully considered but they are not persuasive.
In response to the assertion that the addition of “wide” to line 15 of claim suffices to avoid the non-statutory double patenting rejection, the examiner must respectfully disagree.
Initially, it is noted that “wide” appears thrice, both in the patent and instant application, and, though describing “varieties of firearms” or “commercially available firearms,” fails to suggest a wide range of barrel diameters.
The only relevant disclosure of “range” is plainly directed toward inner ring 506, “The inner ring is a split ring having a rearward-facing gap 522 adapted to accommodate a range of barrel diameters,” instant ¶ [0094], US 10,830,551 (the ‘551 patent), col. 11, lines 3-5.
Whether the addition of “wide” results in a rejection under 35 U.S.C. 112(b) as relative terminology not defined by the specification or claims (it does), it is unclear how such an addition avoids non-statutory double patenting.  There is nothing in the written description or claim to suggest that the previously patented “range of barrel diameters” is not wide or not sufficiently wide.  Applicant offers no evidence of the patented range being “narrow” nor of the “wide” range exceeding that covered by the patent.  Otherwise undefined, the term “range” covers a particular portion of a continuum, up to and including the entirety of the continuum.  There is nothing of record to support the assertion that the range of the instant application is in any way wider than that of the patent.  Absent such evidence, the rejection must stand.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “wide” in claim 1 is a relative term which renders the claim indefinite. The term “wide” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As noted above, there is nothing in the written description, claim, or record to apprise one of ordinary skill in the art of the scope of the invention.
Double Patenting
See previous office action for nonstatutory double patenting rejection basis and how to overcome such.
Claim 1 is rejected on the ground of nonstatutory-type double patenting as being unpatentable over the ‘551 patent.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth above and previously, as applicable.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.


/Bret Hayes/
Primary Examiner, Art Unit 3641
7-Dec-22